kk WwW WN

Oo Oo NY DH AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01639-RSL Document 53-1 Filed 09/09/19 Page 1 of 4

HONORABLE JUDGE LASNIK

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

ALPHAPRINT, INC. DBA

ALPHAGRAPHICS SEATTLE, a Case No. 2:18-cv-01639-RSL
Washington Corporation,
Plaintiff,
—fPROPOSEDT ORDER GRANTING
V. STIPULATED MOTION TO DISMISS

REID BAKER, an individual and his marital
community; KATHLEEN BAKER, and her
marital community; JOSHUA CARL, an
individual; JENNIFER REID and her marital
community; SUPERGRAPHICS, LLC, a
Washington Limited Liability Company; and
DOES 1 through 50, Inclusive,

Defendant.

 

 

I. ORDER
On September 9, 2019, the parties filed a Stipulated Motion to Dismiss, Dkt. # .
Consistent with the parties’ stipulation and Federal Rule of Civil Procedure 41(a)(1)(A),
IT IS HEREBY ORDERED:
1. The parties’ Stipulated Motion to Dismiss, Dkt. #, is GRANTED.
2. All claims and counterclaims are DISMISSED WITH PREJUDICE, with all parties

to bear their own costs and attorneys’ fees.

+ PROPROSED+-ORDER GRANTING STIPULATED
MOTION TO DISMISS - 1 Kutak Rock LLP
Attorneys at Law
Cutter Tower
510 West Riverside Avenue

 

Suite 800
Spokane, Washington 99201-0506

 
kh WY WN

o CO NS HDR WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01639-RSL Document 53-1 Filed 09/09/19 Page 2 of 4

3. All hearings and other deadlines are STRICKEN.
4. The Clerk’s Office is directed to CLOSE this file.
IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and provide

copies to all counsel.

a
DATED this !2- day epee , 2019.
fii S Carwnk

JUDGE LASNIK

 

{PROPOSED} ORDER GRANTING STIPULATED
MOTION TO DISMISS - 2 KUTAK RocK LLP

Attorneys at Law
Cutter Tower
510 West Riverside Avenue
Suite 800
Spokane, Washington 99201-0506

 
So CO SJ DBD Wn ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01639-RSL Document 53-1 Filed 09/09/19 Page 3 of 4

Dated: September 9th, 2019

PROPOSED] ORDER GRANTING STIPULATED

MOTION TO DISMISS - 3

Respectfully submitted,

By: s/ Geana M. Van Dessel

Geana M. Van Dessel, WSBA #35969
KUTAK ROCK LLP

510 West Riverside Avenue, Suite 800
Spokane, WA 99201-0506

Telephone: (509) 747-4040

Facsimile: (509) 747-4545

Email: Geana. VanDessel(@)KutakRock.com

Nicholas R. Knapton, WSBA#35634
NICHOLAS ROSS KNAPTON, P.C.
705 2™4 Ave., Suite 1300

Seattle, WA 98104

Telephone: (206) 624-1920

Email: Nick(@Knapton.com

Attorneys for Plaintiff
AlphaPrint, Inc. dba AlphaGraphics Seattle

By: _s/ Stephanie Bloomfield

Stephanie Bloomfield, WSBA #24251
GORDON THOMAS HONEYWELL LLP
1201 Pacific Avenue, Suite 2100

Tacoma, WA 98402

Telephone: (253) 620-6514

Email: sbloomfield(@gth-law.com

Attorneys for Defendants

KUTAK ROCK LLP
Attorneys at Law
Cutter Tower
510 West Riverside Avenue
Suite 800
Spokane, Washington 99201-0506

 
